PER CURIAM. —
This case, “an action for slander, originally appealed to this court from the circuit court of the city of St. Louis, was transferred to the Springfield Court of Appeals, in accordance with the provisions of ‘an Act of the General Assembly of this state, approved June 12, 1909'. [Now section 3939, R. S. 1909.] The case was there argued and submitted and the judgment of the circuit court reversed and remanded. The opinion of that court, written by Presiding Judge Nixon, is reported in 144 Mo. App. 575, 129 S. W. 43. The Supreme Court subsequently dedared the Act of the Legislature above referred to unconstitutional and held that the Springfield Court of Appeals had no jurisdiction in causes so transferred, even when those causes had been submitted to that court by the respective parties. [See State ex rel. Dunham v. Nixon, 232 Mo. 98, 133 S. W. 336; State ex rel. St. Louis Dressed Beef & Provision Co. v. Nixon, 232 Mo. 496, 134 S. W. 538; State ex rel. O’Malley v. Nixon, 233 Mo. 345, 138 S. W. 342.] This case was accordingly sent bach to this court by the Springfield Court of Appeals and submitted to us on briefs by counsel for the respective parties.
On examination of the abstract of the record in the case and consideration of the briefs of counsel, in connection with the opinion of the Springfield Court of Appeals above referred to, we accept that opinion as a correct statement of the facts and conclusions of law on those facts. Without repeating them here, we refer to the report of the case as above. For the reasons there stated, we are of the opinion that the judgment of the circuit court should be reversed and the cause remanded and it is accordingly so ordered’.
All concur.